Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Status of Claims
This is in response to applicant’s filing date of November 18, 2020. Claims 1-25 are currently pending.
                                    Claims Rejections --35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Hagiwara et al (US-20040153227-A1)(“Hagiwara”).
As per claim 1, Hagiwara discloses a  neural network control system for a vehicle (Figure 1), the neural network control system comprising:
 one or more sensors disposed on the vehicle (Hagiwara at Para. [0045]: “data from one or more sensors is provided to a fuzzification interface 204.”), the one or more sensors detecting vehicle state information and disturbances (Hagiwara at Para. [0046] list some of the state variables such as “vehicle position” and “suspension angle”; further  at Para. [0042]: “disturbance, such as a road-surface signal, is provided to a disturbance input of the kinetic model 120 and to the vehicle and suspension system 126.”);
 a controller disposed within the vehicle and having a processor, a memory, and one or more input output (1/O) ports, the 1/O ports receiving input data from the one or more sensors (Hagiwara, see at least Figures 1 and 2(a), and Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle and a learning (offline) module 101. The learning module 101 includes a learning controller 118, such as, for example, a fuzzy neural network (FNN).”);
 the processor executing programmatic control logic stored within the memory, the programmatic logic operating in a neural network (NN) having a plurality of computational layers, the programmatic control logic (Hagiwara, see at least Figures 2(a) and 2(b), and Para. [0144]: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”)   comprising:
 a first control logic for receiving a reference signal and for receiving the vehicle state information and disturbances from the one or more sensors via the 1/O ports (Hagiwara, see at least Figures 2(a) “objective value” which is the reference signal, and Para. [0045]: “data from one or more sensors is provided to a fuzzification interface 204.” Figure 2(b) shows 5 layers.);
 a second control logic utilizing the vehicle state information and disturbances as input to a plurality of neurons in the computational layers of the neural network (NN) (Hagiwara, see at least Figures 2(b) which shows the multilayer neural network, and Para. [0045]] which discloses “output from the fuzzification interface 204 is provided to an input of a fuzzy logic module 206. The fuzzy logic module 206 obtains control rules from a knowledge-base 202.”);
 a third control logic wherein each of the neurons in each of the plurality of computational layers applies a predetermined weight to the vehicle state information and disturbances (Hagiwara at Figure 2(b) and at Para. [0144] discloses using back-propagation which are predetermined weights: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”);
 a fourth control logic for generating a control signal as a NN output (Hagiwara at Para. [0045] which discloses “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 a fifth control logic for receiving within a plant disposed on the vehicle, the NN output and the disturbances (Hagiwara at Para. [0045] which discloses “control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 a sixth control logic for generating a plant output based on the control signal and the disturbances (Hagiwara at Figure 1 shows that the actual control module 102 where the vehicle and suspension 126 produces an output based on fuzzy controller 124 and road surface signal 122 which is the disturbance.);
 a seventh control logic for calculating a difference between the plant output and the reference signal (Hagiwara at Figure 2(a) shows the output from the controlled process 210 being compared to the “objective value” which is the reference signal.); and
 an eighth control logic for generating a second control signal as the NN output, the second control signal is based on the reference signal, the vehicle state information, the disturbances, and the difference between the plant output and the reference signal (Hagiwara at Figure 2(a), Paras. [0012]-[0014],  the output of the controlled process 210 is compared/subtracted from the objective value and the difference is then processed with the input state values, X1 … X37, and disturbance (road signal) like shown in Figures 1 & 2(a).) ; and
 wherein the control signal commands one or more actuators disposed on the motor vehicle to alter position, and wherein the processor continuously and recursively executes the first, second, third, fourth, fifth, sixth, seventh, and eighth control logics to continuously and actively respond to the vehicle state information and disturbances, and to substantially eliminate any disturbances detected by the one or more sensors (Hagiwara at Figure 1, online controller 102 having fuzzy neural network controller 124, and Para. [0016] discloses “controller controls the damping factor of one or more shock absorbers (dampers) in the vehicle suspension system.” Further, in Para. [0145] the dampers are actuators from the following: “seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.” See Figure 10 and Para. [0139] & [0159] on how the damping force is changed based on a desired ride. ) .
As per claim 2, Hagiwara discloses a  neural network control system wherein the vehicle state information comprises:
 a road profile displacement (Hagiwara at Para. [0137] road profile data,) , a road profile velocity (Hagiwara at Para. [0137]: “road profile data are differentiated and used as input velocity signals of each wheel as shown in FIG. 9.”), an unsprung mass displacement, an unsprung mass velocity, an unsprung mass acceleration, a sprung mass displacement, a sprung mass velocity, and a sprung mass acceleration (Hagiwara Table I  at Para. [0137] and Para. [0145] which describes the damping forces in the suspension: “damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators. In such case, three body acceleration signals of heave, pitch, and roll and four damper velocity signals are used as input for fuzzy inference, as shown in FIG. 12.”) .
As per claim 4, Hagiwara discloses a  neural network control system wherein the controller operates in at least two modes including:
 a training mode (Hagiwara at Para. [0041]: “control system 100 is divided … a learning (offline) module 101.”); and
a control mode (Hagiwara at Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle”.), wherein in the training mode, the weights of the neurons of the NN are different from one another, and the weights are continuously and recursively adjusted until a threshold difference between the reference signal and the plant output is met (Hagiwara at Figure 1 & 2(a) and Para. [0051] discloses that the “selected rule is determined based on the input information .alpha. from the genetic algorithm 110. Using the selected rule, the fuzzy controller 124 generates a control signal C.sub.dn for the vehicle and suspension system 126. The control signal adjusts the operation (damping factor) of one or more shock absorbers to produce a desired ride and handling quality for the vehicle.”); and
 wherein in the control mode, the plant output causes the one or more actuators to alter position (Hagiwara at Para. [0044]: “a damping coefficient control-type shock absorber is employed, wherein the fuzzy controller 124 outputs signals for controlling a throttle in an oil passage in one or more shock absorbers in the suspension system 126.”).
As per claim 5, Hagiwara discloses a  neural network control system wherein in the training mode (Hagiwara at Figure 1), the neurons of the NN each have randomized weights (Hagiwara at Figure 1, genetic algorithm 110, and Para. [0050] disclosing “After the evaluation for all parent chromosomes, good offspring chromosomes are selected from among the plural parent chromosomes, and some offspring chromosomes are randomly selected.” Further in the paragraph, Hagiwara discloses that these “chromosomes become input information .alpha. provided to the FNN 118.”), and each of the neurons is fed with vehicle state information (Hagiwara see generally Figure 2(a) showing inputs X1 .. X37 which are vehicle state information.), the disturbances and the reference signal (Hagiwara at Figure 1, road surface signal 122, and at Figure 2(a) objective value.), wherein the reference signal is a known set of values and the NN output is an estimated control signal based on the vehicle state information, the disturbances, and the reference signal (In addition to Figures 1-2(b) see Hagiwara at Para. [0045] which discloses: “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”).
As per claim 6, Hagiwara discloses a  neural network control system wherein the control signal and the estimated control signal are taken as input by a learning algorithm (Hagiwara at Figure 12 and Para. [0144]: “the adaptive fuzzy modeler builds rules through an unsupervised learning on a Winner-Take-All Fuzzy Associative memory neural network.”), and the learning algorithm adjusts the weights of the neurons based on the difference between the control signal and the estimated control signal recursively until the reference signal is substantially identical to the plant output (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”).
As per claim 7, Hagiwara discloses a  neural network control system wherein in the control mode, the control signal continuously and actively commands one or more actuators of an active suspension system to alter position in response to a vehicle state information and disturbances in the shape of a road surface over which the vehicle is driving (Hagiwara at Para. [0142] which discloses “[u]sing the road signal 1001 and damping coefficients for the four dampers being controlled, the mathematical model 1002 calculates the motions of the car and suspension. The Genetic Algorithm 1004 searches for the best damping coefficients (for the dampers) that minimize the FF 1003 at each timestep (e.g., 7.5 ms).”).
As per claim 8, Hagiwara discloses a  neural network control system wherein the active suspension system comprises:
 a sprung mass movably coupled by at least one spring and at least one damper to an unsprung mass (Hagiwara at Table 1, Para, [0136],  and Para. [0016]: “the online controller controls the damping factor of one or more shock absorbers (dampers) in the vehicle suspension system.”) ;
 the unsprung mass movably coupled to at least one wheel (Hagiwara at Figures 3-7 and Para. [0080] which discloses: “left front wheel 302 is connected to a left arm 323 and a spring and damper 324 controls the angle of the arm 323.”);
 the wheel equipped with a tire having a spring coefficient and a damping ratio, and wherein one or more of the spring, the damper, the unsprung mass, and the wheel includes an actuator capable of altering positions in response to the control signal (Hagiwara at Figures 3-7 and Para. [0145] which discloses that “damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.”).

As per claim 9, Hagiwara discloses a  neural network control system wherein the active suspension actuators comprise:
 active dampers having adjustable damping ratios (Hagiwara at Para. [0051]: “control signal adjusts the operation (damping factor) of one or more shock absorbers to produce a desired ride and handling quality for the vehicle.”), active anti-roll bars having adjustable torque or torsion, active springs having adjustable spring rates, pumps and valves in active hydraulic suspension systems, and pumps and valves in active pneumatic suspension systems (Hagiwara at Para. [0145] discloses that “the damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators. In such case, three body acceleration signals of heave, pitch, and roll and four damper velocity signals are used as input for fuzzy inference, as shown in FIG. 12.”).
As per claim 10, Hagiwara discloses a  neural network control method for a vehicle control system (Figure 1 and Claim 11), the method comprising:
 detecting vehicle state information and disturbances with one or more sensors disposed on the vehicle (Hagiwara at Para. [0046] list some of the state variables such as “vehicle position” and “suspension angle”; further  at Para. [0042]: “disturbance, such as a road-surface signal, is provided to a disturbance input of the kinetic model 120 and to the vehicle and suspension system 126.”);
 receiving, by one or more input/output (1/O) ports of a controller disposed within a vehicle, a reference signal, vehicle state information and disturbances, wherein the controller has a processor, a memory, and the 1/O ports (Hagiwara, see at least Figures 1 and 2(a), and Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle and a learning (offline) module 101. The learning module 101 includes a learning controller 118, such as, for example, a fuzzy neural network (FNN).”);
 the processor executing programmatic control logic stored within the memory, the programmatic logic operating in a neural network (NN) having a plurality of computational layers (Hagiwara, see at least Figures 2(a) and 2(b), and Para. [0144]: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”);
 utilizing the vehicle state information and disturbances as input to a plurality of neurons in the plurality of computational layers in the NN (Hagiwara, see at least Figures 2(b) which shows the multilayer neural network, and Para. [0045]] which discloses “output from the fuzzification interface 204 is provided to an input of a fuzzy logic module 206. The fuzzy logic module 206 obtains control rules from a knowledge-base 202.”);
 applying by each of the neurons in each of the plurality of computational layers, a predetermined weight to the vehicle state information and disturbances (Hagiwara at Figure 2(b) and at Para. [0144] discloses using back-propagation which are predetermined weights: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”);
 generating a control signal as a NN output (Hagiwara at Para. [0045] which discloses “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 receiving within a plant disposed on the vehicle, the NN output and the disturbances (Hagiwara at Para. [0045] which discloses “control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 generating a plant output based on the control signal and the disturbances (Hagiwara at Figure 1 shows that the actual control module 102 where the vehicle and suspension 126 produces an output based on fuzzy controller 124 and road surface signal 122 which is the disturbance.);
 calculating a difference between the plant output and the reference signal (Hagiwara at Figure 2(a) shows the output from the controlled process 210 being compared to the “objective value” which is the reference signal.); and
generating a second control signal as the NN output, the second control signal is based on the reference signal, the vehicle state information, the disturbances, and the difference between the plant output and the reference signal (Hagiwara at Figure 2(a), Paras. [0012]-[0014],  the output of the controlled process 210 is compared/subtracted from the objective value and the difference is then processed with the input state values, X1 … X37, and disturbance (road signal) like shown in Figures 1 & 2(a).); and
 commanding one or more actuators disposed on the vehicle to alter position (Hagiwara Figure 1 and Para. [0045]: “seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.”);
 continuously and recursively executing, by the processor, control logic to continuously and actively respond to the vehicle state information and disturbances (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”); and
 substantially eliminating any disturbances detected by the one or more sensors (Hagiwara at Figure 1, online controller 102 having fuzzy neural network controller 124, and Para. [0016] discloses “controller controls the damping factor of one or more shock absorbers (dampers) in the vehicle suspension system.” Further, in Para. [0145] the dampers are actuators from the following: “seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.” See Figure 10 and Para. [0139] & [0159] on how the damping force is changed based on a desired ride. ).
As per claim 11, Hagiwara discloses a  neural network control method wherein receiving a reference signal, vehicle state information and disturbances further comprises:
 determining, by the one or more sensors, a road profile displacement (Hagiwara at Para. [0137] road profile data,) , a road profile velocity (Hagiwara at Para. [0137]: “road profile data are differentiated and used as input velocity signals of each wheel as shown in FIG. 9.”), an unsprung mass displacement, an unsprung mass velocity, an unsprung mass acceleration, a sprung mass displacement, a sprung mass velocity, and a sprung mass acceleration (Hagiwara Table I  at Para. [0137] and Para. [0145] which describes the damping forces in the suspension: “damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators. In such case, three body acceleration signals of heave, pitch, and roll and four damper velocity signals are used as input for fuzzy inference, as shown in FIG. 12.”).
As per claim 13, Hagiwara discloses a  neural network control method further comprising:
 operating the neural network in at least two modes including a training mode (Hagiwara at Para. [0041]: “control system 100 is divided … a learning (offline) module 101.”) and a control mode (Hagiwara at Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle”.);
 wherein in the training mode, the weights of the neurons of the NN are different from one another, and the weights are continuously and recursively adjusted until a threshold difference between the reference signal and the plant output is met (Hagiwara at Figure 1 & 2(a) and Para. [0051] discloses that the “selected rule is determined based on the input information .alpha. from the genetic algorithm 110. Using the selected rule, the fuzzy controller 124 generates a control signal C.sub.dn for the vehicle and suspension system 126. The control signal adjusts the operation (damping factor) of one or more shock absorbers to produce a desired ride and handling quality for the vehicle.”); and
 wherein in the control mode, the plant output causes the one or more actuators to alter position (Hagiwara at Para. [0044]: “a damping coefficient control-type shock absorber is employed, wherein the fuzzy controller 124 outputs signals for controlling a throttle in an oil passage in one or more shock absorbers in the suspension system 126.”).
As per claim 14, Hagiwara discloses a  neural network control method further comprising:
 feeding the neurons of the NN with vehicle state information (Hagiwara see generally Figure 2(a) showing inputs X1 .. X37 which are vehicle state information.), the reference signal and the disturbances (Hagiwara at Figure 1, road surface signal 122, and at Figure 2(a) objective value.), wherein in the training mode, the neurons of the NN each have randomized weights (Hagiwara at Figure 1, genetic algorithm 110, and Para. [0050] disclosing “After the evaluation for all parent chromosomes, good offspring chromosomes are selected from among the plural parent chromosomes, and some offspring chromosomes are randomly selected.” Further in the paragraph, Hagiwara discloses that these “chromosomes become input information .alpha. provided to the FNN 118.”), and wherein the reference signal is a known set of values and the NN output is an estimated control signal based on the vehicle state information, the disturbances, and the reference signal (In addition to Figures 1-2(b) see Hagiwara at Para. [0045] which discloses: “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”).
As per claim 15, Hagiwara discloses a  neural network control method further comprising:
 sending the control signal and the estimated control signal as input to a learning algorithm (Hagiwara at Figure 12 and Para. [0144]: “the adaptive fuzzy modeler builds rules through an unsupervised learning on a Winner-Take-All Fuzzy Associative memory neural network.”);
 calculating a difference between the control signal and the estimated control signal (Hagiwara at Figure 13 and Para, [0147]: “position outputs from the FNN 1301 are provided to a second input of the subtractor. An output of the subtractor is an error signal that is provided to configure a KB 1302. The KB 1302 is provided to the FNN 1301.”); and
recursively adjusting, by the learning algorithm, the weights of the neurons based on the difference between the control signal and the estimated control signal until the reference signal is substantially identical to the plant output (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”).
As per claim 16, Hagiwara discloses a  neural network control method further comprising:
 continuously and actively commanding, in the control mode, one or more actuators of an active suspension system to alter position in response to a vehicle state information and disturbances in the shape of a road surface over which the vehicle is driving (Hagiwara at Para. [0142] which discloses “[u]sing the road signal 1001 and damping coefficients for the four dampers being controlled, the mathematical model 1002 calculates the motions of the car and suspension. The Genetic Algorithm 1004 searches for the best damping coefficients (for the dampers) that minimize the FF 1003 at each timestep (e.g., 7.5 ms).”) .
As per claim 17, Hagiwara discloses a  neural network control method wherein continuously and actively commanding one or more actuators of an active suspension system further comprises:
utilizing an active suspension system having an unsprung mass movably coupled by at least one spring and at least one damper to an unsprung mass (Hagiwara at Table 1, Para, [0136],  and Para. [0016]: “the online controller controls the damping factor of one or more shock absorbers (dampers) in the vehicle suspension system.”) ;
 the unsprung mass movably coupled to at least one wheel (Hagiwara at Figures 3-7 and Para. [0080] which discloses: “left front wheel 302 is connected to a left arm 323 and a spring and damper 324 controls the angle of the arm 323.”);
 the wheel equipped with a tire having a spring coefficient and a damping ratio, and wherein one or more of the spring, the damper, the unsprung mass, and the wheel includes an actuator capable of altering positions in response to the control signal (Hagiwara at Figures 3-7 and Para. [0145] which discloses that “damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.”).
As per claim 18, Hagiwara discloses a  neural network control method wherein altering positions of the one or more actuators further comprises:
 adjusting a damping ratio of one or more active dampers (Hagiwara at Para. [0051]: “control signal adjusts the operation (damping factor) of one or more shock absorbers to produce a desired ride and handling quality for the vehicle.”) ;
 adjusting a torque or torsion of one or more active anti-roll bars (Hagiwara at Para. [0145] discloses that “the damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators. In such case, three body acceleration signals of heave, pitch, and roll and four damper velocity signals are used as input for fuzzy inference, as shown in FIG. 12.”);
 adjusting spring rates of one or more active springs (Hagiwara at Para. [0080] discloses that “spring and damper linkage 334 controls the angle of the arm 313 with respect to a body 310.”);
 adjusting hydraulic pressure in an active hydraulic suspension system by changing fluid flow through pumps and valves of the active hydraulic suspension system (Hagiwara at Para. [0130] discloses that “the learning control unit (control unit of the actual control module 101) controls the throttle amount of the oil passage in the shock absorbers” which would adjust the hydraulic pressure.); and
 adjusting pneumatic pressure in an active pneumatic suspension system by changing gas flow through pumps and valves of the active pneumatic suspension system (Hagiwara at Para. [0130] discloses the action where “the throttle amount of the oil passage in the shock absorbers” which would adjust the hydraulic pressure and would be applicable to a gas such as air when using an air shock system).
As per claim 19, Hagiwara discloses a  neural network control method for a vehicle control system , the method comprising:
 engaging the neural network in one of at least two modes including a  training mode (Hagiwara at Para. [0041]: “control system 100 is divided … a learning (offline) module 101.”) and a control mode (Hagiwara at Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle”.);
 detecting vehicle state information and disturbances with one or more sensors disposed on the vehicle (Hagiwara at Para. [0046] list some of the state variables such as “vehicle position” and “suspension angle”; further  at Para. [0042]: “disturbance, such as a road-surface signal, is provided to a disturbance input of the kinetic model 120 and to the vehicle and suspension system 126.”);
 receiving, by one or more input/output (1/O) ports of a controller disposed within a vehicle, a reference signal, vehicle state information and disturbances, wherein the controller has a processor, a memory, and the 1/O ports (Hagiwara, see at least Figures 1 and 2(a), and Para. [0041]: “control system 100 is divided in an actual (online) control module 102 in the vehicle and a learning (offline) module 101. The learning module 101 includes a learning controller 118, such as, for example, a fuzzy neural network (FNN).”);
 the processor executing programmatic control logic stored within the memory, the programmatic logic operating in a neural network (NN) having a plurality of computational layers (Hagiwara, see at least Figures 2(a) and 2(b), and Para. [0144]: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”);
 utilizing the vehicle state information and disturbances as input to a plurality of neurons in the plurality of computational layers in the NN (Hagiwara, see at least Figures 2(b) which shows the multilayer neural network, and Para. [0045]] which discloses “output from the fuzzification interface 204 is provided to an input of a fuzzy logic module 206. The fuzzy logic module 206 obtains control rules from a knowledge-base 202.”) ;
 applying by each of the neurons in each of the plurality of computational layers, a predetermined weight to the vehicle state information and disturbances (Hagiwara at Figure 2(b) and at Para. [0144] discloses using back-propagation which are predetermined weights: “tuning of the position and the shape of each input/output membership function is carried out by a Supervised Learning on a multiplayer Backward-propagation Fuzzy Associate Memory neural network.”);
 generating a control signal as a NN output (Hagiwara at Para. [0045] which discloses “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 receiving within a plant disposed on the vehicle, the NN output and the disturbances (Hagiwara at Para. [0045] which discloses “control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 generating a plant output based on the control signal and the disturbances (Hagiwara at Figure 1 shows that the actual control module 102 where the vehicle and suspension 126 produces an output based on fuzzy controller 124 and road surface signal 122 which is the disturbance.);
 calculating a difference between the plant output and the reference signal (Hagiwara at Figure 2(a) shows the output from the controlled process 210 being compared to the “objective value” which is the reference signal.); and
generating a second control signal as the NN output, the second control signal is based on the reference signal, the vehicle state information, the disturbances, and the difference between the plant output and the reference signal (Hagiwara at Figure 2(a), Paras. [0012]-[0014],  the output of the controlled process 210 is compared/subtracted from the objective value and the difference is then processed with the input state values, X1 … X37, and disturbance (road signal) like shown in Figures 1 & 2(a).); and
 continuously and recursively executing, by the processor, control logic to continuously and actively respond to the vehicle state information and disturbances (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”); and
 in the control mode of the NN, substantially eliminating any disturbances detected by the one or more sensors by continuously and actively commanding (Hagiwara at Figure 1, online controller 102 having fuzzy neural network controller 124, and Para. [0016] discloses “controller controls the damping factor of one or more shock absorbers (dampers) in the vehicle suspension system.” Further, in Para. [0145] the dampers are actuators from the following: “seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.” See Figure 10 and Para. [0139] & [0159] on how the damping force is changed based on a desired ride. ), in a control mode, one or more actuators of an active suspension system to alter position in response to the vehicle state information and disturbances in a shape of a road surface over which the vehicle is driving (Hagiwara Figure 1 and Para. [0045]: “seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.”), the one or more actuators comprising:
 a spring, a damper, and an unsprung mass, and in the training mode of the NN, continuously and recursively adjusting weights of the neurons in the NN until a threshold difference between the reference signal and the plant output is met, wherein the weights of the neurons of the NN are initially different from one another (Hagiwara at Figures 3-7 and Para. [0145] which discloses that “damping force is a non-linear function of the damper velocity, in one embodiment, seven kinds of signal sources are used to control the body movement along three axes with such independent dampers acting as actuators.”).
As per claim 20, Hagiwara discloses a  neural network control method further comprising:
 in the training mode, feeding the neurons of the NN with vehicle state information, the reference signal and the disturbances, wherein in the training mode, the neurons of the NN each have randomized weights (Hagiwara at Figure 1, genetic algorithm 110, and Para. [0050] disclosing “After the evaluation for all parent chromosomes, good offspring chromosomes are selected from among the plural parent chromosomes, and some offspring chromosomes are randomly selected.” Further in the paragraph, Hagiwara discloses that these “chromosomes become input information .alpha. provided to the FNN 118.”), and wherein the reference signal is a known set of values and the NN output is an estimated control signal based on the vehicle state information, the disturbances, and the reference signal (In addition to Figures 1-2(b) see Hagiwara at Para. [0045] which discloses: “output from the fuzzy logic module 206 is provided to a de-fuzzification interface 208. A control output from the de-fuzzification interface 208 is provided to a controlled process 210 (e.g. the suspension system 126, the kinetic model 120, etc.).”);
 sending the control signal and the estimated control signal as input to a learning algorithm (Hagiwara at Figure 12 and Para. [0144]: “the adaptive fuzzy modeler builds rules through an unsupervised learning on a Winner-Take-All Fuzzy Associative memory neural network.”);
 calculating a difference between the control signal and the estimated control signal (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”); and
 recursively adjusting, by the learning algorithm, the weights of the neurons based on the difference between the control signal and the estimated control signal until the reference signal is substantially identical to the plant output (Hagiwara at Figures 12 & 13, and Para. [0143] which discloses that “[o]utputs of the FNN 1201 include valve positions of the four dampers. The valve position outputs from the FNN 1201 are subtracted from the valve positions in the teaching signal to produce an error signal that is provided to configure a Knowledge Base (KB) 1202.”).
                                 Claims Rejections --35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara as applied to claim 1 above, and further in view of  Ryoichi Dangi (US-5491776-A)(“Dangi”).
As per claim 3, Hagiwara discloses a  neural network control system wherein the plurality of computational layers further comprises:
 a first layer having a first quantity of neurons and generating a first output (Hagiwara at Figure 2(b), Layer 1);
 a second layer receiving the first output, the second layer having a second quantity of neurons less than the first quantity of neurons, and generating a second output (Hagiwara at Figure 2(b), Layer 2);
 a third layer receiving the second output, the third layer having a third quantity of neurons less than the second quantity of neurons, and generating a third output (Hagiwara at Figure 2(b), Layer 3);
 a fourth layer receiving the third output, the fourth layer having a fourth quantity of neurons less than the third quantity of neurons, and generating a fourth output (Hagiwara at Figure 2(b), Layer 4); and
a fifth layer receiving the fourth output, the fifth layer having a fifth quantity of neurons less than the fourth quantity of neurons and generating a fifth output, wherein the fifth output is the control signal (Hagiwara at Figure 2(b), Layer 5).
Hagiwara does not disclose but Dangi discloses wherein a current layer has a quantity of neurons that is less than the previous layer (Dangi at Column 9, Lines 9-13, discloses : “the intermediate layer is first constituted from an excessively great number of neurons, and then learning is executed while the number of neurons is successively reduced, so that the necessary and sufficient number of neurons can be determined as a minimum number of neurons with which the learning converges.”).
In this way, the signal processing apparatus of Dangi uses a learning method which is suitable to provide a predetermined mathematical calculation processing function to the processing of signals such as an image signal. See Abstract and Figure 1. Like Hagiwara, Dangi uses a neural network to solve problems in a process where the control coefficients are poorly known or depend on a changing environment.
Therefore, from the teachings of Hagiwara and Dangi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Hagiwara to the apparatus of Dangi since doing so would enhance the neural network of Hagiwara by including layers with successively reduced neurons to increase computational speed that would result in a faster adjustment of actuators in a suspension system and enhance the driving experience.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara as applied to claim 10 above, and further in view of  Ryoichi Dangi (US-5491776-A)(“Dangi”).
As per claim 12, Hagiwara discloses a  neural network control method wherein utilizing the vehicle state information and disturbances as input to a plurality of neurons in the plurality of computational layers in the NN further comprises (Figure 2(b) showing neural network with plural layers and neurons):
 receiving the vehicle state information and disturbances as input to a first layer of the plurality of computational layers, the first layer having a first quantity of neurons, the first layer generating a first output (Hagiwara at Figure 2(b), Layer 1);
 receiving the first output as an input to a second layer having a second quantity of neurons less than the first quantity of neurons, the second layer generating a second output (Hagiwara at Figure 2(b), Layer 2);
 receiving the second output as an input to a third layer having a third quantity of neurons less than the second quantity of neurons, the third layer generating a third output (Hagiwara at Figure 2(b), Layer 3);
 receiving the third output as an input to a fourth layer having a fourth quantity of neurons less than the third quantity of neurons, the fourth layer generating a fourth output (Hagiwara at Figure 2(b), Layer 4); and
 receiving the fourth output as an input to a fifth layer having a fifth quantity of neurons less than the fourth quantity of neurons, the fifth layer generating a fifth output, wherein the fifth output is the control signal (Hagiwara at Figure 2(b), Layer 5).
Hagiwara does not disclose but Dangi discloses wherein a current layer has a quantity of neurons that is less than the previous layer (Dangi at Column 9, Lines 9-13, discloses : “the intermediate layer is first constituted from an excessively great number of neurons, and then learning is executed while the number of neurons is successively reduced, so that the necessary and sufficient number of neurons can be determined as a minimum number of neurons with which the learning converges.”).
In this way, the signal processing apparatus of Dangi uses a learning method which is suitable to provide a predetermined mathematical calculation processing function to the processing of signals such as an image signal. See Abstract and Figure 1. Like Hagiwara, Dangi uses a neural network to solve problems in a process where the control coefficients are poorly known or depend on a changing environment.
Therefore, from the teachings of Hagiwara and Dangi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Hagiwara to the apparatus of Dangi since doing so would enhance the neural network of Hagiwara by including layers with successively reduced neurons to increase computational speed that would result in a faster adjustment of actuators in a suspension system and enhance the driving experience.
                               Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hagiwara et al (US-20060293817-A1) discloses a feedback control systems that uses a neural network  to maintain the output of a dynamic system such as an active suspension at a desired value in spite of external disturbances that would displace it from the desired value. See Abstract and Figure 2.
Campos et al (US-7080055-B2) discloses he use of a  neural network (NN) for inverting the backlash nonlinearity such as from a  suspension in a feedforward path of a control system. See Figure 4 and Abstract.
Hovakimyan et al (US-20040176860-A1) discloses an additive control system that includes a neural network for compensating for disturbances from a nonlinear plant like an active suspension system. See Abstract and Figures 1-3.
Kotoulas (US-6493689-B2) discloses neural networks are used to control adaptively a vibration and noise-producing plant to  then reduce the effects by either actively altering the characteristics of the system or by inducing acoustic wave interference accomplished by emitting noises/vibrations at specific time-delayed and phased-reversed frequencies in order to cancel out the noise and vibration from the plant. See Abstract and Figures 4 & 5.
Momose et al (US-5483446-A) discloses an apparatus for estimating a vehicle maneuvering state and controlling a vehicle running characteristic includes a controller having a fuzzy estimating function and a neural network function. Fig 15 shows that the neural network has an input layer 151, hidden layer 152, and an output layer 153, wherein the layers comprise reduced neurons relative to the previous layer. See Abstract and Figure 2.
Guo et al (NPL:” Neural Network Control for a Semi-Active Vehicle Suspension with a Magnetorheological Damper”) at section 3 teaches control of an active suspension using a neural network.
Eski et al (NPL:” Vibration control of vehicle active suspension system using a new robust neural network control system”)  at section 3 teaches a neural network to control vehicle vibration. 
                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661